                Case 2:21-cv-01619-CMR Document 10 Filed 09/13/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WALLACE D. COWARD,                             :
    Plaintiff,                                 :
                                               :
           v.                                  :       CIVIL ACTION NO. 21-CV-1619
                                               :
CITY OF PHILADELPHIA, et al.,                  :
     Defendants.                               :

                                         MEMORANDUM

RUFE, J.                                                                SEPTEMBER 13, 2021

           Currently before the Court is an Amended Complaint filed by Plaintiff Wallace D.

Coward, a pretrial detainee incarcerated at the Philadelphia Industrial Correctional Center

(“PICC”), which raises claims pursuant to 42 U.S.C. § 1983 based on an incident at PICC. For

the following reasons, the Court will dismiss the Amended Complaint in part.

      I.         FACTUAL ALLEGATIONS AND PROCEDURAL HISTORY

           Coward’s initial Complaint named the following Defendants: (1) the City of

Philadelphia; (2) the Curran-Fromhold Correctional Facility (“CFCF”); (3) PICC; (4) an

unidentified correctional officer at CFCF; and (5) C. Jones, a correctional officer at PICC. The

individual officers were only sued in their official capacities. (ECF No. 2 at 3.) 1 Coward alleged

that on July 23, 2019, while he was incarcerated at CFCF, certain of his property was lost. (Id. at

5-6 & 8.) He also alleged that on December 4, 2019 at PICC, Defendant Jones pushed him into a

metal door frame, injuring Coward’s shoulder. (Id. at 5-6.) Coward sought damages for his lost

property and injury to his shoulder. (Id. at 6.)




1
    The Court adopts the pagination supplied by the CM/ECF docketing system.

                                                   1
              Case 2:21-cv-01619-CMR Document 10 Filed 09/13/21 Page 2 of 6




        In a June 29, 2021 Memorandum and Order, the Court granted Coward leave to proceed

in forma pauperis and dismissed his Complaint for failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii). (ECF Nos. 7 & 8.) First, the Court dismissed Coward’s claims against

CFCF and PICC with prejudice because jails are not “persons” subject to liability under § 1983.

(ECF No. 7 at 3.) Second, the Court dismissed with prejudice any claims based on the loss of

Coward’s property because state law provided Coward with an adequate post-deprivation

remedy for his loss. (Id. at 3-4.) Finally, the Court dismissed Coward’s remaining excessive

force claims against the City of Philadelphia and Officer Jones — which were treated identically

because Coward only sued Jones in his official capacity — since Coward failed to allege that a

policy or custom of the City caused the claimed constitutional violation. (Id. at 4-6.) Coward

was given leave to file an amended complaint “as to his claims based on the events at PICC.”

(Id. at 6.)

        Coward returned with an Amended Complaint naming as Defendants the City of

Philadelphia, PICC, and C. Jones. (ECF No. 9 at 1-2.) The factual allegations of the Amended

Complaint are similar to those in the initial Complaint. Coward alleges that on December 4,

2019 at 11:50 a.m., he was attempting to make a phone call to his wife when Jones, a

correctional officer at PICC, hung up the phone and ordered Coward into his cell. (Id. at 4 & 6.)

Coward alleges that he asked another officer to open his cell door, began walking toward his cell,

and that Jones pepper sprayed him in the back of the head once Coward reached his cell. (Id.)

Coward turned to face Jones, who then pepper sprayed Coward in his face. (Id.) While Jones

was escorting Coward to the medical department for decontamination, he pushed Coward into a

metal door frame, causing injury to Coward’s rotator cuff by exacerbating a prior tear. (Id. at 4-

6.) Coward received medical treatment for his rotator cuff. (Id. at 5.)



                                                 2
            Case 2:21-cv-01619-CMR Document 10 Filed 09/13/21 Page 3 of 6




    II.       STANDARD OF REVIEW

           Since Coward is proceeding in forma pauperis, 28 U.S.C. § 1915(e)(2)(B)(ii) applies,

which requires the Court to dismiss the Amended Complaint if it fails to state a claim. Whether

a complaint fails to state a claim is governed by the same standard applicable to motions to

dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d

236, 240 (3d Cir. 1999), which requires the Court to determine whether the complaint contains

“sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). Conclusory allegations do not

suffice. Id. As Coward is proceeding pro se, the Court construes his allegations liberally. Higgs

v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

    III.      DISCUSSION

           “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

For the following reasons, Coward has not stated a claim against the Defendants.

           A. Claims Against PICC

           Coward has again named PICC as a Defendant in this case. However, as previously

noted in the Court’s June 29, 2021 Memorandum, a jail is not a “person” subject to liability

under § 1983. (ECF No. 7 at 3 (citing Cephas v. George W. Hill Corr. Facility, Civ. A. No. 09-

6014, 2010 WL 2854149, at *1 (E.D. Pa. July 20, 2010); Miller v. Curran-Fromhold Corr.

Facility, Civ. A. No. 13-7680, 2014 WL 4055846, at *2 (E.D. Pa. Aug. 13, 2014)). Accordingly,

the Court will again dismiss any claims against PICC with prejudice because it is not an entity

subject to liability in this case.



                                                    3
          Case 2:21-cv-01619-CMR Document 10 Filed 09/13/21 Page 4 of 6




        B. Claims Against City of Philadelphia and Jones in his Official Capacity

        Coward’s claims against the City of Philadelphia and Jones in his official capacity are

based on allegations of excessive force. These claims fail for the same reasons Coward’s claims

in his initial Complaint failed.

        The legal concepts governing these claims are the same the Court discussed in its June

29, 2021 Memorandum. (ECF No. 7 at 4-6.) To state a § 1983 claim against a municipality, a

plaintiff must allege that the defendant’s policies or customs caused the alleged constitutional

violation. See Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 694 (1978). The plaintiff

“must identify [the] custom or policy, and specify what exactly that custom or policy was” to

satisfy the pleading standard. McTernan v. City of York, 564 F.3d 636, 658 (3d Cir. 2009). A

plaintiff may also state a basis for municipal liability by “alleging failure-to-supervise, train, or

discipline . . . [and alleging facts showing] that said failure amounts to deliberate indifference to

the constitutional rights of those affected.” Forrest v. Parry, 930 F.3d 93, 106 (3d Cir. 2019).

“This consists of a showing as to whether (1) municipal policymakers know that employees will

confront a particular situation, (2) the situation involves a difficult choice or a history of

employees mishandling, and (3) the wrong choice by an employee will frequently cause

deprivation of constitutional rights.” Id.

        Nothing in the Amended Complaint suggests that the claimed constitutional violation —

Jones’s alleged excessive use of force — stemmed from a municipal policy or custom or

municipal deliberate indifference. Since Coward has not alleged a basis for municipal liability,

he has not alleged a plausible basis for proceeding against the City of Philadelphia, or Officer




                                                   4
          Case 2:21-cv-01619-CMR Document 10 Filed 09/13/21 Page 5 of 6




Jones in his official capacity, 2 on his excessive force claim. Accordingly, the Court must dismiss

these claims.

         C. Claims Against Jones in his Individual Capacity

         Jones was identified as a Defendant on the second page of the Complaint, and Coward

did not check the box indicating a desire to sue Jones in his individual capacity. (ECF No. 9 at

1-2.) However, “[t]o determine whether a plaintiff sued [government] officials in their official

capacity, ‘we first look to the complaints and the course of proceedings.’” Downey v.

Pennsylvania Dep’t of Corr., 968 F.3d 299, 310 (3d Cir. 2020) (quoting Melo v. Hafer, 912 F.2d

628, 635 (3d Cir. 1990), aff’d, 502 U.S. 21 (1991)). However, based on the allegations that

Coward has made, it is clear that he seeks relief for Officer Jones’s alleged use of excessive

force.

         To state a due process violation based on excessive force, a detainee must allege facts to

suggest plausibly that “that the force purposely or knowingly used against him was objectively

unreasonable.” 3 Kingsley v. Hendrickson, 576 U.S. 389, 396-97 (2015). “Considerations such

as the following may bear on the reasonableness or unreasonableness of the force used: the

relationship between the need for the use of force and the amount of force used; the extent of the

plaintiff’s injury; any effort made by the officer to temper or to limit the amount of force; the




2
 Official capacity claims are indistinguishable from claims against the entity that employs the
official. See Kentucky v. Graham, 473 U.S. 159, 165-66 (1985) (“Official-capacity suits . . .
‘generally represent only another way of pleading an action against an entity of which an officer
is an agent.’”) (quoting Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 690, n. 55 (1978)).
Accordingly, Coward’s claim against Officer Jones in his official capacity is duplicative of his
claim against the City and will be analyzed under the same standards.
3
 Since Coward was a pretrial detainee at the time of the incident (see ECF 9 at 4), the Due
Process Clause of the Fourteenth Amendment governs his claim. Hubbard v. Taylor, 399 F.3d
150, 166 (3d Cir. 2005).

                                                  5
            Case 2:21-cv-01619-CMR Document 10 Filed 09/13/21 Page 6 of 6




severity of the security problem at issue; the threat reasonably perceived by the officer; and

whether the plaintiff was actively resisting.” Id. at 397. This list is not exclusive. Id.

         Coward alleges that he was pepper sprayed in the back of his head and in his face, while

he was walking to his cell, and then was pushed into a metal door frame which injured his rotator

cuff. There allegations are sufficient to make a claim for use of excessive force against Officer

Jones in his individual capacity. Coward may proceed against Officer Jones in his individual

capacity.

   IV.       CONCLUSION

         For the foregoing reasons, the Court will dismiss the Amended Complaint as to

Defendants City of Philadelphia, PICC, and Officer Jones in his official capacity for failure to

state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Coward’s Amended Complaint may

proceed against Officer Jones in his individual capacity. If Coward wishes to assert the Monell

claims dismissed here, Coward may file a motion for leave to amend and submit with it an

amended complaint which plausibly alleges the existence of a policy or custom which caused the

asserted constitutional violations. An Order follows.




                                                  6
